IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LYNN J. HANAWAY AND CONNIE                : No. 36 MAL 2016
HANAWAY,                                  :
                                          :
                   Respondents            : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
            v.                            :
                                          :
                                          :
THE PARKESBURG GROUP, LP; PARKE           :
MANSION PARTNERS, LP; SADSBURY            :
ASSOCIATES, LP; PARKE MANSION,            :
LLC; AND T.R. WHITE, INC.,                :
                                          :
                   Petitioners            :

LYNN J. HANAWAY AND CONNIE                : No. 71 MAL 2016
HANAWAY,                                  :
                                          :
                   Cross-Petitioners      : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
            v.                            :
                                          :
                                          :
THE PARKESBURG GROUP, LP; PARKE           :
MANSION PARTNERS, LP; SADSBURY            :
ASSOCIATES, LP; PARKE MANSION,            :
LLC; AND T.R. WHITE, INC.,                :
                                          :
                  Cross-Respondents       :


                                       ORDER



PER CURIAM

            AND NOW, this 26th day of May, 2016, the Petition for Allowance of

Appeal at 36 MAL 2016 is GRANTED. The issues, as set forth by petitioners, are:
      (1)    Does the implied covenant of good faith and fair dealing apply to all limited
             partnership agreements under Pennsylvania law?

      (2)    If the answer to Question 1 is “yes,” may the implied covenant of good
             faith and fair dealing impose duties that are inconsistent with the duties
             imposed by the express terms of a limited partnership agreement?


The cross-petition for allowance of appeal at 71 MAL 2016 is DENIED.

Justice Donohue did not participate in the consideration or decision of these matters.




                                   [36 MAL 2016] - 2